UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6736



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHIHEEN RICHARDSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-95-17-2, CA-96-1013-R)


Submitted:   July 30, 1998                 Decided:   August 27, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven David Rosenfield, Charlottesville, Virginia, for Appellant.
Ray B. Fitzgerald, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Richardson, Nos. CR-95-17-2, CA-96-1013-R

(W.D. Va. Sept. 18, 1997; May 12, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2